DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-14 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 4/18/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 4/18/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1-14 objected to because of the following informalities:  Claims 2-14 all say “system according to Claim”, the “c” in claim should not be capitalized.  In claims 1, and 8, the bearing that is displaced is just referred to as the “bearing” while in claims 6, and 7 the bearing is referred to as the “displaceable bearing”, while it is clear to the examiner that these are the same bearing the examiner feels that it would be clearer if claims 1, and 8 were amended to have the bearing also be called the .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US #2,540,887) in view of Jonah (US #2,930,288).
Regarding claim 1, Hyatt teaches a bracing system for a tensile element in a vehicle, the system comprising: an elongate tensile element (29) having a traction eyelet (29 as seen in figure 1); a holder (10); and a tensioning device (24, and 25) comprising an angled tensioning lever (24, and 25) having a first leg portion (24 as seen in figure 2) and a second leg portion (25 as seen in figure 2), a pivot bearing (23) being disposed therebetween (23 as seen in figure 2); wherein the holder has a bearing (10, and 27 as seen in figure 2, and Column 3, lines 44-56) which for coupling to the traction eyelet (27, and 29 as seen in figure 2, and Column 3, lines 44-56) is displaceable along a first direction (27, and 28 as seen in figure 2, and Column 3, lines 44-69); wherein the tensioning lever by way of the pivot bearing is coupled to the holder (10, 23, and 25 as seen in figure 2, and Column 3, lines 17-27); wherein the first leg portion is coupled to the bearing (25, and 27 as seen in figure 2) such that the bearing by pivoting the (10, 24, 25, 27, and 28 as seen in figure 2, and Column 3, lines 44-69). But, Hyatt does not teach that the holder is structurally fixed and wherein the second leg portion has a tensioning means which by displacing the bearing is configured for setting a variable spacing between the second leg portion and a tensioning face that faces the second leg portion.
However, Jonah does teach that the holder (78) is structurally fixed (Column 4, lines 13-15) and wherein the second leg portion has a tensioning means (80 and 90 as seen in figure 7, and Column 4, lines 24-29) which by displacing the bearing is configured for setting a variable spacing between the second leg portion and a tensioning face that faces the second leg portion (80, 90, 92 and 97 as seen in figure 7, and Column 4, lines 24-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the holder be structurally fixed, and to have a tensioning means on the second leg portion for setting the space between the second leg portion and a tensioning face because Hyatt and Jonah are both systems used to help prevent unwanted motion of components of an aircraft.  The motivation for having the holder be structurally fixed is that it helps to strengthen the holder and allows it to hold additional weight more securely, and the motivation for having a tensioning means on the second leg portion for setting the space between the second leg portion and a tensioning face is that it helps to prevent the tensioning lever from moving unexpectedly which can cause damage to the item that it is working to hold.
Regarding claim 2, Hyatt as modified by Jonah teaches the system according to Claim 1, but Hyatt does not teach a spring-elastic element on the tensioning face, said spring-elastic element being configured for pushing the second leg portion in a direction that tensions the tensile element.  However, Jonah does teach a spring-elastic element (90) on the tensioning face (90, and 92 as seen in figure 7), said spring-elastic element being configured for pushing the second leg portion in a direction that tensions the tensile element (80, 90, 92 and 97 as seen in figure 7, and Column 4, lines 24-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to 
Regarding claim 4, Hyatt as modified by Jonah teaches the system according to Claim 2, but Hyatt does not teach that the tensioning face comprises an optical marking which is obscured in the event of the spring-elastic element being pushed onto the tensioning face.  However, Jonah does teach that the spring elastic element is mounted on the tensioning face (90, and 92 as seen in figure 7), and while Jonah does not explicitly teach that there is an optical marking on the tensioning face but there is a lack of criticality for the printing of the subject matter and it would be obvious to add indicia to where the spring element is attached to the mounting point because it helps to make it clear how the system is assembled while it is being constructed, additionally it would be inherent that if the spring element were to be pushed onto the tensioning face it would obstruct the optical marking.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an optical marking that would be obscured if the spring element is pushed onto the tensioning face because Hyatt and Jonah are both systems used to help prevent unwanted motion of components of an aircraft.  The motivation for having an optical marking that would be obscured if the spring element is pushed onto the tensioning face is that adding indicia to the tensioning face can help ensure that the system is properly assembled which helps prevent future failures.
Regarding claim 8, Hyatt as modified by Jonah teaches the system according to Claim 1, wherein the structurally fixed holder has at least one elongate hole (28 as seen in figure 2 of Hyatt) in which the bearing is disposed (27, and 28 as seen in figure 2 of Hyatt)
Regarding claim 9, Hyatt as modified by Jonah teaches the system according to Claim 1, wherein the pivot bearing (23 of Hyatt) extends through at least one pivot bearing bore of the tensioning lever (23, and 25 as seen in figure 2 o9f Hyatt) and one bore of the structurally fixed holder (Column 3, lines 17-22 of Hyatt).
Regarding claim 12, Hyatt as modified by Jonah teaches the system according to claim 1, wherein the system is installed on a vehicle (Column 1, lines 7-12) but Hyatt does not explicitly teach a vehicle comprising: a cabin; at least one installation element disposed in the cabin; and a system according to Claim 1 coupled to a structure fixed to the vehicle.  However, Jonah does teach a vehicle (the aircraft seen in figure 1) comprising: a cabin (As can be seen in figure 1 the aircraft features a canopy, and Column 6, lines 23-29 discusses the pilot in the aircraft, therefore the must inherently be a cabin for the pilot to be located in to operate the plane); at least one installation element disposed in the cabin (Column 6, lines 23-29 discusses the pilot in the aircraft, it is inherent that if there is a pilot in a jet fighter there would be a seat for the pilot to sit in so that they can safely operate the aircraft and a seat is an installed element); and a system according to Claim 1 coupled to a structure fixed to the vehicle (Column 4, lines 13-15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a vehicle with a cabin with an installation element and the system of claim 1 coupled to a fixed structure of the vehicle because Hyatt and Jonah are both systems used to help prevent unwanted motion of components of an aircraft.  The motivation for having a vehicle with a cabin with an installation element and the system of claim 1 coupled to a fixed structure of the vehicle is that it allows the vehicle to have a pilot that can safely operate the vehicle and allows the system of claim 1 to not move relative to the rest of the aircraft which helps to strengthen the system.
Regarding claim 13, Hyatt as modified by Jonah teaches the vehicle according to Claim 12, but Hyatt does not teach that the vehicle is an aircraft.  However, Jonah does teach that the vehicle is an (The aircraft seen in figure 1 of Jonah).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the vehicle be an aircraft because Hyatt and Jonah are both systems used to help prevent unwanted motion of components of an aircraft.  The motivation for having the vehicle be an aircraft is that aircraft are capable of traveling long distances in a short period of time while experiencing high forces that can damage or loosen components.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US #2,540,887) as modified by Jonah (US #2,930,288) as applied to claim 1 above, and further in view of Stierle (PGPub #2012/0145829).
Regarding claim 3, Hyatt as modified by Jonah teaches the system according to Claim 2, but Hyatt does not teach that the spring-elastic element comprises a sheet-metal spring having a resilient portion facing away from the tensioning face and is capable of contacting the tensioning means in a planar manner.  However, Stierle does teach that the spring-elastic element comprises a sheet-metal spring (68 as seen in figure 1, and Paragraph 28, line 23) having a resilient portion facing away from the tensioning face (40, and 68 as seen in figure 1) and is capable of contacting the tensioning means in a planar manner (40, and 68 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the spring be a sheet-metal spring that has a portion that faces away from a face but is capable of planarly contacting the face because Hyatt and Stierle are both systems used to help prevent unwanted motion of components of an aircraft.  The motivation for having the spring be a sheet-metal spring that has a portion that faces away from a face but is capable of planarly contacting the face is that it allows the spring to apply a force to the face over a greater area as the spring is forced into the face which helps distribute the load and prevent failure.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US #2,540,887) as modified by Jonah (US #2,930,288) as applied to claim 1 above, and further in view of Bendl (US #3,174,790).
Regarding claim 5, Hyatt as modified by Jonah teaches the system according to Claim 1, wherein the system includes a tensioning lever (24, and 25 of Hyatt), but does not teach that the tensioning lever is saddle-shaped and has two lateral faces which are mutually spaced apart and are connected to one another by a bridging portion.  However, Bendl does teach that the tensioning lever is saddle-shaped (2 a seen in figure 10) and has two lateral faces (2 as seen in figure 10) which are mutually spaced apart (2 as seen in figure 10) and are connected to one another by a bridging portion (2 as seen in figure 10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tensioning lever be saddle shaped with a pair of lateral faces connected by a bridge member because Hyatt and Bendl are both retaining systems attached to aircraft.  The motivation for having the tensioning lever be saddle shaped with a pair of lateral faces connected by a bridge member is that it helps to strengthen the member and helps to provide additional support for the members that are running through the lever.
Regarding claim 6, Hyatt as modified by Jonah and Bendl teaches the system according to Claim 5, but Hyatt does not teach that two mutually parallel and opposite elongate holes are disposed in the lateral faces to guide the displaceable bearing.  However, Bendl does teach that two mutually parallel and opposite elongate holes (10 as seen in figure 9, and Column 2, lines 68-70) are disposed in the lateral faces (2, and 10 as seen in figure 9) to guide the displaceable bearing (9, and 10 as seen in figure 9, and Column 2, lines 68-70)
Regarding claim 7, Hyatt as modified by Jonah and Bendl teaches the system according to Claim 5, but Hyatt does not teach that two mutually opposite bores are disposed in the lateral faces to guide the displaceable bearing.  However, Bendl does teach that two mutually opposite bores (10 as seen in figure 9, and Column 2, lines 68-70) are disposed in the lateral faces (10 as seen in figure 9, and Column 2, lines 68-70) to guide the displaceable bearing (9, and 10 as seen in figure 9, and Column 2, lines 68-70).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an elongated bore in each of the faces that guide the displaceable bearing because Hyatt and Bendl are both retaining systems attached to aircraft.  The motivation for having an elongated bore in each of the faces that guide the displaceable bearing is that it helps to prevent the bearing from tilting or swinging by limiting its motion at the two ends of the bearing.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US #2,540,887) as modified by Jonah (US #2,930,288) as applied to claim 1 above, and further in view of Muller et al. (PGPub #2005/0207834).
Regarding claim 10, Hyatt as modified by Jonah teaches the system according to Claim 1, but does not teach that the tensioning means comprises a straining screw which is screwed into a thread of the tensioning lever.  However, Muller does teach the tensioning means comprises a straining screw (40, and Paragraph 17, lines 1-2) which is screwed into a thread of the tensioning lever (40, and 44 as seen in figure 1, and Paragraph 35, lines 10-13).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US #2,540,887) as modified by Jonah (US #2,930,288) as applied to claim 1 above, and further in view of Pfeifer (DE 202010017053).
Regarding claim 11, Hyatt as modified by Jonah teaches the system according to Claim 1, but does not teach that the tensile element comprises reinforcement fibers which form a loop at the end in which the traction eyelet is integrated.  However, Pfeifer does teach that the tensile element comprises reinforcement fibers (10) which form a loop at the end in which the traction eyelet is integrated (10 as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the traction element have reinforcement fibers that form a loop at the eyelet because Hyatt and Pfeifer are both anchoring systems used to help fix objects. The motivation for having the traction element have reinforcement fibers that form a loop at the eyelet is that it helps to strengthen the eyelet to help prevent it from failing due to the high tension forces that it can experience.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US #2,540,887) as modified by Jonah (US #2,930,288) as applied to claim 12 above, and further in view of Stierle (PGPub #2012/0145829).
Regarding claim 14, Hyatt as modified by Jonah teaches the vehicle according to Claim 12, but does not explicitly teach that the installation element comprises an overhead locker.  However, Stierle does teach that the installation element comprises an overhead locker (12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the installation element be an overhead locker because Hyatt and Stierle are both systems used to help prevent unwanted motion of components of an aircraft.  The motivation for having the installation element be an overhead locker is that it provides additional storage space to the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647